The opinion of the court was delivered by
Mason, J.:
The defendant has filed a motion for a rehearing which upon due consideration is overruled. The plaintiff asks that the order of this court be made more definite by providing that the judgment to be rendered by the district court, shall be for the amount of the policy with interest from January 19, 1915, until April 28, 1922, the date judgment was rendered upon the verdict, and with interest upon the total amount from that time. This request is based upon the theory that the judgment which was set-aside on appeal is to be reinstated. This is not the theory adopted by the court. On July 5, 1924, the judgment upon the verdict was reversed for error and a new trial was ordered. A motion for a rehearing was overruled November 8, 1924. On January 7, 1925, the plaintiff filed an application to recall the mandate, and open the case for further hearing in order that she might present a question of law not previously presented in either the district 'or supreme court, which if decided in her favor would end the litigation. The defendant consented to the granting of the application and the determination of the question in this way. The question was then argued and submitted, and decided in favor of the plaintiff’s contention. As this ruling made the defenses interposed unavailable, the district court was directed to render judgment for the plaintiff. *285The order setting aside the first judgment was not withdrawn. The new judgment is not based upon the verdict of the jury but upon the decision of this court announced July 11, 1925, on the question of law submitted by the parties in the manner already stated. While the consideration of the new question was, for convenience of reference, described as a rehearing, it was not such in the ordinary sense, but was a somewhat anomalous procedure adopted to reach a final result by a short cut. The judgment is directed to be rendered for the amount of the policy with interest at the rate of six per cent per annum from January 19, 1915, to July 11, 1925, the aggregate of the principal and interest to draw interest from the latter date. This method of adjusting the matter of interest is adopted as analogous to that approved in Koontz v. Weide, 111 Kan. 709, 713, 208 Pac. 651.